Title: To Thomas Jefferson from Theodorus Bailey, 22 October 1824
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
Post Office New York
22. Octob. 24.
Your two letters for England, covered in yours to me of the 11th and 14th instant, were duly attended to.In obedience to your wishes communicated in your letter of the 17th inst. this day received, I have searched the office for the packet you expected from London, but have not been able to find it—I thereupon searched for it at our Custom House—I was there also disappointed. I am induced therefore to conclude that the packet in question has not yet arrived—whenever it shall be received, I should take pleasure in forwarding it by mail, unless too large for that mode of conveyance; I will in that case put it on board of some vessel bound to Richmond, as merchandise—I beg leave to renew to you the assurance of my most respectful and affectionate regards,Theodorus Bailey